DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the shielding plate is curved and includes a leading-edge positioned upstream of a trailing edge of the shielding plate, the leading edge being positioned closer to the first end of the mixing pipe than the trailing edge” as claimed in Claims 8 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 1, 9-10, 13, 16, and 18 are objected to because of the following informalities:  

Regarding Claim 1
Line 9 recites the language “at least one of the first openings”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –at least one of the at least two first openings—
Line 12 recites the language “the first openings”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least two first openings—

Regarding Claim 9
Line 3 recites the language “the second openings”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least two second openings—

Regarding Claim 10
Line 3 recites the language “the first openings”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least two first openings—

Regarding Claim 13
Line 11 recites the language “the first openings”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least two first openings—
Line 13 recites the language “the first openings”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least two first openings—

Regarding Claim 16
Line 3 recites the language “the second openings”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least two second openings—

Regarding Claim 18
Line 2 recites the language “the first openings”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least two first openings—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2
Line 2 recites the limitation "the other side of the mixing pipe".  There is insufficient antecedent basis for this limitation in the claim. The claim previously discloses “one side of the mixing pipe axis” (emphasis added). 

Regarding Claim 6
Lines 1-2 recite the limitation “an arcuately shaped edge positioned adjacent to an inner surface of the casing”. However, “an inner surface of the casing” was previously disclosed in Claim 5. Therefore, it is unclear if the inner surface of claim 6 is the same surface as disclosed in claim 5 or if it is a new inner surface. 

Regarding Claims 3-5
Claims 3-5 are rejected insofar as they are dependent upon a rejected base claim. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790. While U.S. Patent No. 11,208,933 does not explicitly claim that a first end of the mixing pipe is adapted to receive an injected reductant, Zhang teaches an exhaust gas treatment mixing device comprising a partition (12) and a mixing pipe (22), wherein a first end of the mixing pipe (22) receives an injected reductant (Zhang, Figures 1-3). Therefore, it would have been obvious that the mixing pipe of U.S. Patent No. 11,208,933 has a first end that receives an injected reductant as is disclosed in the Specification of U.S. 11,208,933, and is well known in the art as demonstrated by Zhang. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790. While U.S. Patent No. 11,208,933 does not explicitly claim that a first end of the mixing pipe is adapted to receive an injected reductant, Zhang teaches an exhaust gas treatment mixing device comprising a partition (12) and a mixing pipe (22), wherein a first end of the mixing pipe (22) receives an injected reductant (Zhang, Figures 1-3). Therefore, it would have been obvious that the mixing pipe of U.S. Patent No. 11,208,933 has a first end that receives an injected reductant as is disclosed in the Specification of U.S. 11,208,933, and is well known in the art as demonstrated by Zhang.  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,208,933 in view of Zhang, US 2010/0005790.
Claims 5-6, 8, 12, and 15 are rejected insofar as they are dependent upon a rejected base claim. 

Allowable Subject Matter
8.	The following is a statement of reasons for the indication of allowable subject matter: 
In the exhaust gas after-treatment mixing device of Claims 1 and 13, the inclusion of:	
“a partition separating the casing into an upstream space and a downstream space” and “the mixing pipe comprises a first pipe portion located in the upstream space and a second pipe portion located in the downstream space, wherein the first pipe portion is provided with at least two first openings located on two sides of the first pipe portion” and “ a shielding plate shielding an upstream portion of at least one of the first openings, the shielding plate being shaped and positioned within the casing to urge exhaust gas flowing through the upstream space away from the first end of the mixing pipe and around the shielding plate prior to entering the first openings” was not found. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Noren et al. (US 2016/0215673) – Mixer Assembly
- Tucker et al. (US 2020/0131969) – Mixer with Flow Diverter

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/               Examiner, Art Unit 3746                                                                                                                                                                                         /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746